DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 1, 2022, with respect to the rejection(s) of claim(s) 1 and 8 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shang et al. (20110318897 A1).
After further consideration the office views item 142 of Burke as the claimed shallow trench isolation. Burke identifies 142 as resistance trench dielectric. The purpose of the dielectric is to provide isolation between the resistor and the substrate. Isolation 142 is located in a shallow trench, relative to deep trench electrode dielectric 126 which isolates the electrode from the substrate. At least a portion of the resistance 
Burke fails to teach that the STI is separate from the resistor. At issue is the isolation region separate from the resistor and the gate electrode.
Shang et al. (20110318897 A1) supports the assertion that the art discloses shallow trench isolation regions surrounding conductive resistors in the same trench. Shang discloses a semiconductor device where a shallow trench insulation may also function as a resistance trench dielectric providing isolation between a conductive resistor and a substrate.
Shang further discloses a second STI structure between and separate from the gate and resistor where the STI is closer to the resistor.
Applicant argues the resistor is not electrically connected to the source. However Figure 3 of Burke discloses this feature.
It appears the limitation “and separating from the gate electrode and the resistor electrode” means the STI separates the gate electrode from the resistor electrode. However, applicant’s STI structure (105b of Fig. 1 and Fig. 3) does not appear to separate the resistor from the gate. Applicant’s resistor is over a well 103. A liner 113 ‘isolates the resistor from the well. STI 105b is adjacent to the liner and the well not the resistor 115b. Also there are a plurality of intervening structures between the gate and the resistor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Shang et al. (20110318897 A1; Shang).
Regarding claim 1, Burke discloses a semiconductor device structure, comprising: a shallow trench isolation (STI) structure (Fig. 3, 142; ¶34) disposed in a semiconductor substrate (Fig. 3, 102; ¶32); a gate electrode (Fig. 3, 118; ¶25) and a resistor electrode (Fig. 3, 140; ¶34) disposed in the semiconductor substrate (surrounded by the STI 142), wherein the STI structure is disposed between the gate electrode and the resistor electrode, and the STI  structure is closer to the resistor electrode than the gate electrode; and a source/drain (S/D) region(Fig. 3, 108; ¶24) disposed in the semiconductor substrate and between the gate electrode and the STI structure, wherein the S/D region is electrically connected (Fig. 3, 132; ¶31) to the resistor electrode adjacent to the STI structure.
Burke is silent on wherein the isolation structure is disposed between the gate electrode and the resistor electrode and separate from the gate electrode and the resistor electrode.
Shang  discloses a second STI structure (Fig. 7, 20; ¶24) between and separate from a gate (Fig. 7, 60 nPC; ¶35) and resistor (Fig. 7, 456Poly Si; ¶32)  where the STI is closer to the resistor.

	Regarding claim 2, Burke in view of Shang discloses the semiconductor device structure of claim 1, further comprising: a well region (Fig. 3, dopants in inactive region 134 of 112; ¶32/33 Burke) disposed in the semiconductor substrate (Fig. 3, 112; ¶32/33 Burke), wherein the resistor electrode (Fig. 3, 140; ¶34 Burke) is disposed over the well region.  
Regarding claim 3, Burke in view of Shang discloses the semiconductor device structure of claim 2, wherein the well region (Fig. 3, dopants in inactive region 134 of 112; ¶32/33 Burke) adjoins the isolation structure (Fig. 3, 142; ¶34 Burke).  
Regarding claim 6, Burke in view of Shang discloses the semiconductor device structure of claim 1, further comprising an interconnect structure (Fig. 8, 144; ¶41 Burke) electrically connecting the S/D region (Fig. 8, 108; ¶24 Burke) to the resistor electrode (Fig. 8, 140; ¶34 Burke).  
Regarding claim 7, Burke in view of Shang discloses the semiconductor device structure of claim 6, further comprising an inter-layer dielectric (ILD) (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate (Fig. 7, 102; ¶41 Burke), and the interconnect structure comprising: a first conductive via (Fig. 7, 164; ¶43 Burke) disposed in the inter-layer dielectric; a second conductive (Fig. 7, not labeled; ¶43 Burke) via disposed in the inter-layer dielectric; and a conductive layer (Fig. 8, 144; ¶36 Burke) disposed over the inter-layer dielectric and electrically connecting the first conductive via and the second conductive via.
.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Shang et al. (20110318897 A1; Shang), and further in view of Zundel et al. (US 2011016366 A1; Zu).
Regarding claim 4, Burke in view of Shang discloses the semiconductor device structure of claim 1, but is silent on further comprising:  a dielectric layer disposed over the semiconductor substrate, wherein a first portion of the dielectric layer extends between the gate electrode and the semiconductor substrate.  
Burk discloses a dielectric layer (Fig. 3, 120; ¶25) disposed between the gate electrode (Fig. 3, 118; ¶25) and the semiconductor substrate (Fig. 3, 102; ¶32) but is silent on the dielectric layer being disclosed over the semiconductor substrate.
Zu discloses forming a dielectric layer (Fig. 10D, 231; ¶81) formed over a substrate (Fig. 10D, 205/206; ¶70) surface, between the substrate and the trench gate electrode (Fig. 10D, 232; ¶82).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the dielectric layer over the substrate for providing added insulation over the substrate. 
Regarding claim 5, Burke in view of Shang and Zu discloses the semiconductor device structure of claim 4, wherein a second portion of the dielectric layer (Fig. 10D, 221; ¶81 Zu) extends between the resistor electrode (Fig. 10D, 222; ¶82 Zu) and the semiconductor substrate (Fig. 10D, 205/206; ¶70 Zu).  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the dielectric layer over the substrate for providing added insulation over the substrate. 
Claims 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Weyers et al. (US 20180269296 A1; Wey) and further in view of Shang et al. (20110318897 A1; Shang).
Regarding claim 8, Burke discloses a semiconductor device structure, comprising: a gate electrode (Fig. 3, 118; ¶25) and a resistor electrode (Fig. 3, 140; ¶34)  disposed in a semiconductor substrate, a shallow trench isolation (STI) structure (Fig. 3, 142; ¶32) disposed in the semiconductor substrate, wherein the gate electrode and the resistor electrode are separated by the isolation structure; and  a source/drain (S/D) region (Fig. 3, 108; ¶24) disposed in the semiconductor substrate and between the gate electrode and the isolation structure, wherein the S/D region is electrically connected (Fig. 3, 132; ¶31) to the resistor electrode.
Burke is silent on wherein a dopant concentration of the gate electrode is greater than a dopant concentration of the resistor electrode; …separating from the gate electrode and the resistor electrode, wherein the gate electrode and the resistor electrode are separated by the isolation structure an isolation structure.

Wey discloses a device having a resistive electrode (Fig. 6A, 310; ¶40) and a gate conductor (Fig. 6A, 330; ¶40) where the gate electrode (Fig. 6A, 330; ¶40) is greater than a dopant concentration of the resistor electrode (Fig. 6A, 310; ¶40); 
Shang  discloses a second STI structure (Fig. 7, 20; ¶24) between and separate from a gate (Fig. 7, 60 nPC; ¶35) and resistor (Fig. 7, 456Poly Si; ¶32)  where the STI is closer to the resistor.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a dopant concentration of the gate electrode is greater than a dopant concentration of the resistor electrode for have different resistivities between the gate electrode and resistor electrode; to use a second shallow trench isolation for added isolation between the resistor region from the transistor region. 
Regarding claim 10, Burke in view of Wey and Shang discloses the semiconductor device structure of claim 8, further comprising: a well region (Fig. 3, dopants  in inactive region 134 of 112; ¶32/33 Burke) disposed in the semiconductor substrate (Fig. 3, 112; ¶32/33 Burke), wherein the resistor electrode (Fig. 3, 140; ¶34 Burke) is disposed over the well region (N Burke), and a conductivity type of the well region is the same as a conductivity type of the S/D region (N Burke).  
Regarding claim 11, Burke in view of Wey and Shang discloses the semiconductor device structure of claim 10, further comprising: a dielectric layer (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate (Fig. 7, 102; ¶41 Burke),  Burke).  
Regarding claim 12, Burke in view of Wey and Shang discloses the semiconductor device structure of claim 8, further comprising an interconnect structure (Fig. 8, 143/144/164; ¶36 Burke) electrically connecting the S/D region (Fig. 8, 140; ¶34 Burke) to the resistor electrode (Fig. 8, 108; ¶24 Burke).  
Regarding claim 13, Burke in view of Wey and Shang discloses the semiconductor device structure of claim 12, further comprising an inter-layer dielectric (ILD) (Fig. 7, 143; ¶41 Burke) disposed over the semiconductor substrate, and the interconnect structure comprising:  a first conductive via  (Fig. 7, 164; ¶43 Burke) disposed in the inter-layer dielectric; a second conductive via (Fig. 7, not labeled; ¶43 Burke) disposed in the inter-layer dielectric; and a conductive layer (Fig. 8, 144; ¶36 Burke) disposed over the inter-layer dielectric and electrically connecting the first conductive via and the second conductive via.
Figure 3 shows the connection terminals without the dielectric layers.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 20180182750 A1; Burke) in view of Weyers et al. (US 20180269296 A1; Wey), Shang et al. (20110318897 A1; Shang), and further in view of Zundel et al. (US 2011016366 A1; Zu).
Regarding claim 9, Burke in view of Wey and Shang discloses the semiconductor device structure of claim 8, but is silent on wherein a width of the resistor electrode is greater than a width of the gate electrode.  

Before the effective filing date it would have been obvious to one having ordinary skill in the art to have the resistor electrode wider than the gate electrode to achieve the desired resistivity. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816